J-S41027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 TYRON HANDY                              :
                                          :
                     Appellant            :   No. 2590 EDA 2017

                Appeal from the PCRA Order August 15, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0011699-2014


BEFORE:       GANTMAN, P.J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                            FILED AUGUST 16, 2018

      Appellant, Tyron Handy, appeals from the order entered on August 15,

2017, dismissing his first petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court summarized the facts and procedural history of this case

as follows:

      [Appellant] was arrested on June 27, 2014, and charged with
      murder of the third degree, criminal conspiracy, possessing an
      instrument of crime and violation of the Uniform Firearms Act.
      Following a preliminary hearing on October 15, 2014, [Appellant]
      was bound over for court on all charges. [Appellant] entered a
      negotiated plea on November 30, 2015, to the charge of murder
      in the third degree, possessing an instrument of crime, carrying a
      firearm without a license as well as on the streets of Philadelphia.
      The agreement called for, and [Appellant] received, an aggregate
      sentence of [25] to [60] years’ incarceration. No direct appeal
      was taken. [Appellant filed a] PCRA petition [on] November 18,
      2016. Counsel was appointed to represent [Appellant], who
      subsequently filed an amended petition on February 24, 2017.
      The Commonwealth filed [a] motion to dismiss on June 1, 2017,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S41027-18


       and after an independent review of the record and arguments of
       counsel, a notice of intent to dismiss pursuant to [Pa.R.Crim.P.]
       907 was mailed to [Appellant] and his counsel on July 10, 2017.
       No response was received by the [PCRA] court to that notice. The
       [PCRA] petition was dismissed on August [15, 2017].

PCRA Court Opinion, 11/8/2017, at 1-2. This timely appeal resulted.1

       On appeal, Appellant presents the following issue for our review:

       1. Should Appellant have been permitted to withdraw his guilty
          plea because plea counsel was ineffective for failing to inform
          Appellant of the elements of the crimes to which Appellant pled
          and Appellant should be allowed to withdraw his plea because
          it was not knowing, intelligent, and voluntary?

Appellant’s Brief at 4.

       In sum, Appellant argues:

       [N]one of the crimes or the elements of each offense were
       explained to Appellant by his counsel, the same counsel that
       conducted the oral colloquy [prior to the trial court’s acceptance
       of the plea]. There is also no description of the elements of the
       crimes in the written plea.

       Plea counsel was ineffective for not explaining the elements of the
       crimes and tying the elements to the facts alleged. As a result,
       Appellant’s plea was not voluntarily made because he did not
       know essentially what he was pleading to and Appellant suffered
       prejudice because he would not have accepted the plea had he
       known the elements of the crimes.


____________________________________________


1
    Appellant filed a notice of appeal on August 11, 2017, prior to the PCRA
court’s dismissal of the PCRA petition on August 15, 2017. However, we
consider the notice of appeal as filed on the date of the dismissal. See
Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the announcement of a
determination but before the entry of an appealable order shall be treated as
filed after such entry and on the day thereof.”). On August 21, 2017, the
PCRA court ordered Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely. The
PCRA issued an opinion pursuant to Pa.R.A.P. 1925(a) on November 8, 2017.

                                           -2-
J-S41027-18


      This constitutes a manifest injustice because Appellant was in no
      way informed of the elements of the crimes and could not,
      therefore, know anything about the legal principles associated
      with the crimes to which Appellant entered pleas and the
      associated applicability of the crimes to the facts alleged.

Id. at 10-11.

      “We must determine whether the PCRA court's ruling is supported by

the record and free of legal error.” Commonwealth v. Johnson, 179 A.3d
1153, 1156 (Pa. Super. 2018). Our standard of review when considering a

claim of counsel ineffectiveness is as follows:

      The law presumes counsel has rendered effective assistance. The
      burden of demonstrating ineffectiveness rests on Appellant. To
      satisfy this burden, Appellant must plead and prove by a
      preponderance of the evidence that: (1) his underlying claim is of
      arguable merit; (2) the particular course of conduct pursued
      by counsel did not have some reasonable basis designed to
      effectuate his interests; and, (3) but for counsel's ineffectiveness,
      there is a reasonable probability that the outcome of the
      challenged proceeding would have been different. Failure to
      satisfy any prong of the test will result in rejection of the
      appellant's ineffective assistance of counsel claim.

Id. at 1158 (internal citations and quotations omitted).

      Regarding the entry of a guilty plea:

      A valid plea colloquy must delve into six areas: 1) the nature of
      the charges, 2) the factual basis of the plea, 3) the right to a jury
      trial, 4) the presumption of innocence, 5) the sentencing ranges,
      and 6) the plea court's power to deviate from any recommended
      sentence.

      Additionally, a written plea colloquy that is read, completed and
      signed by the defendant and made part of the record may serve
      as the defendant's plea colloquy when supplemented by an oral,
      on-the-record examination. A plea of guilty will not be deemed
      invalid if the circumstances surrounding the entry of
      the plea disclose that the defendant had a full understanding of


                                      -3-
J-S41027-18


      the nature and consequences of his plea and that he knowingly
      and voluntarily decided to enter the plea. Our law presumes that
      a defendant who enters a guilty plea was aware of what he was
      doing. He bears the burden of proving otherwise. The entry of a
      negotiated plea is a strong indicator of the voluntariness of
      the plea. Moreover, the law does not require that the defendant
      be pleased with the outcome of his decision to enter a plea of
      guilty: All that is required is that his decision to plead guilty be
      knowingly, voluntarily and intelligently made.

Commonwealth v. Reid, 117 A.3d 777, 782–783 (Pa. Super. 2015) (internal

citations, quotations, and brackets omitted).

      Furthermore, statements made during the plea colloquy bind an

appellant and he may not assert grounds for withdrawing his plea that

contradict those statements. Id., citing Commonwealth v. McCauley, 797
A.2d 920, 922 (Pa. Super. 2001) (defendant is bound by statements he makes

during plea colloquy, and may not assert grounds for withdrawing plea that

contradict     statements      made      when       he     pleaded      guilty).

“The longstanding rule of Pennsylvania law is that a defendant may not

challenge his guilty plea by asserting that he lied while under oath, even if he

avers that counsel induced the lies.” Commonwealth v. Turetsky, 925 A.2d
876, 881 (Pa. Super. 2007) (citation omitted). “[W]here the totality of the

circumstances establishes that a defendant was aware of the nature of the

charges, the plea court's failure to delineate the elements of the crimes at the

oral colloquy, standing alone, will not invalidate an otherwise knowing and

voluntary guilty plea.” Commonwealth v. Morrison, 878 A.2d 102, 107,

(Pa. Super. 2005) (en banc) (citation omitted).




                                      -4-
J-S41027-18



      Here, Appellant executed a signed written guilty plea colloquy. In that

written colloquy, Appellant acknowledged twice that his attorney explained

the elements of the crimes to him prior to pleading guilty. See Written Guilty

Plea Colloquy, 11/30/2015 at 1 (“My lawyer told be what the elements of the

crime(s) are that the District Attorney must prove to convict me.”); see also

id. at 3 (“The facts of the case have been read to me.        The crimes and

elements of the crime(s) have been explained to me.          I committed the

crime(s), and that is why I am pleading guilty.”).    Those statements bind

Appellant and he cannot now claim otherwise. As such, there is no merit to

Appellant’s contention that counsel was ineffective for failing to explain the

elements of the crimes prior to the entry of the guilty plea. Hence, the PCRA

court properly dismissed Appellant’s PCRA petition and no relief is due.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2018




                                    -5-